Action to reform certain instruments issued by the defendant so as to insert therein a provision of insurance coverage for the benefit of the plaintiff on a specified job in the Bronx, on the ground that such provision was omitted as a consequence of mistake foEowing a request for and the granting of an extension of such coverage. Judgment for defendant unanimously affirmed, with costs. There is no proof that the plaintiff or any one on its behalf ever asked for an extension of the insurance coverage, under poheies previously issued, to a job at 1953 Lurting avenue, Bronx, or that such a request was granted, and that after such an agreement *977Exhibit D, dated July 24, 1936, was, owing to a mistake, issued in its present form, without any specification of coverage relating to the Bronx job. In the absence of such evidence, claimed erroneous rulings upon other evidence were not prejudicial. The certificate may not be reformed to insert such a provision unless there be satisfactory proof that there was a request by the plaintiff for the extension of such a coverage and the granting of that request prior to the time the July 24, 1936, certificate was executed. In such a contingency, this request and grant in connection with the previously existing policies would constitute an extension of the coverage; the certificate would be merely some evidence of such a transaction in the form of an admission to''that effect. Present— Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.